Case: 4:19-cr-00960-AGF-NAB Doc. #: 19 Filed: 11/18/19 Page: 1 of 2 PageID #: 45




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
                     Plaintiff,                    )
                                                   )
                             vs.                   ) Case No. 4:19mj-7447-SPM
HAMMED AKANDE,                                     )
                                                   )
                     Defendant.                    )


                              ENTRY OF APPEARANCE
        Comes now, Steven E. Sokolik and hereby enters his appearance as counsel for the
Defendant. Counsel respectfully requests that all pleadings, discovery and correspondence be
directed to the undersigned.



                                                          Respectfully submitted,


                                                            /S STEVEN E. SOKOLIK
                                                          Steven E. Sokolik, 46134MO
                                                          Attorney for Defendant
                                                          7700 Bonhomme ave, Ste. 350
                                                          Clayton, Missouri 63105
                                                          (314) 795-3479 fax 727-8529
Case: 4:19-cr-00960-AGF-NAB Doc. #: 19 Filed: 11/18/19 Page: 2 of 2 PageID #: 46



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing was filed
electronically this 18th day of November 2019, with the Clerk of the Court to be served by
operation of the Court’s electronic filing system upon all interested parties.



                                                             /S STEVEN E. SOKOLIK
                                                             Steven Sokolik, 46134MO
                                                             Attorney for Defendant
